                Case 21-15049-PDR        Doc 14     Filed 06/15/21     Page 1 of 18




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

IN RE:
                                                              CASE NO.: 21-15049-PDR

ALTAGRACIA TAVAREZ
                                                              CHAPTER: 7
                        Debtor(s).
                                                      /
                  SECURED CREDITOR’S OBJECTION TO DEBTOR’S
              EMERGENCY MOTION TO CONTINUE THE AUTOMATIC STAY

         SECURED CREDITOR, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE,

ON BEHALF OF THE HOLDERS OF THE CREDIT SUISSE FIRST BOSTON MORTGAGE

SECURITIES CORP., HOME EQUITY PASS THROUGH CERTIFICATES, SERIES 2007-1

(hereinafter referred to as “Secured Creditor”), and serviced by Select Portfolio Servicing, Inc.,

by and through its undersigned counsel, hereby files this, its Objection to Debtor’s Motion To

Continue the Automatic Stay [DE11], and states as follows:

    1. On June 14, 2021, Debtor filed an Emergency Motion to Continue the Automatic Stay

         [DE11], specifically to allow her time to refinance/payoff/sell her surrendered property of

         7825 Alhambra Blvd, Miramar, FL 33023.

    2. A Final Judgment of Foreclosure was entered in circuit court in favor of Secured Creditor

         against Debtor on March 28, 2016 in the amount of $318,507.60 with regard to the

         subject property. A copy of the Final Judgment and online docket is attached as Exhibit

         A.

    3. Debtor has filed 4 separate bankruptcy petitions since the entry of the above judgment:

              a. Case Number 16-16346: Chapter 13 filed on 05/02/2016 was Dismissed on

                 06/27/2016;




16-43733B2
               Case 21-15049-PDR         Doc 14     Filed 06/15/21    Page 2 of 18




             b. Case Number 16-21594: Chapter 13 filed on 08/23/2016 Dismissed on

                04/05/2017;

             c. Case Number 18-21587: Chapter 13 filed on 09/20/2018 was Dismissed on

                01/25/2021;

             d. Case Number 21-15049 (current case): Chapter 7 filed on 05/25/2021.

    4. Each of the above bankruptcy petitions were filed a few days prior to the foreclosure sale

        of the pending foreclosure action.

    5. The automatic stay is set to expire June 24, 2021.

    6. As of June 2, 2021, an approximate payoff of the loan is $329,208.91. A copy of the

        servicer screen print is attached as Exhibit “B.”

    7. Debtor values the subject property in Schedule A [DE1 PG11] at $250,740.00. As such,

        due to the Secured Creditor’s lien, there is no equity for the benefit of unsecured

        creditors.

    8. Therefore, this Motion does appear to be an effort to the delay and/or frustrate Secured

        Creditor’s rights to proceed with the foreclosure and objects to the Motion.

    WHEREFORE, SECURED CREDITOR, U.S. BANK NATIONAL ASSOCIATION, AS

TRUSTEE, ON BEHALF OF THE HOLDERS OF THE CREDIT SUISSE FIRST BOSTON

MORTGAGE SECURITIES CORP., HOME EQUITY PASS THROUGH CERTIFICATES,

SERIES 2007-1SERVICED BY SELECT PORTFOLIO SERVICING, INC., prays that this

Court deny Debtor’s Motion to Extend the Automatic Stay, enter an Order confirming to the

State Court that no stay was in effect since the previous Dismissal date of case 16-bk-05759, that

the sale was not subject to these bankruptcy proceedings and to issue the Certificate of Title

forthwith, and for such other and further relief as the Court deems proper.




16-43733B2
              Case 21-15049-PDR           Doc 14     Filed 06/15/21      Page 3 of 18




        I HEREBY CERTIFY that a true and correct copy of the foregoing was provided via
electronic and/or Regular U.S. Mail to the parties listed on the attached service list,
this   15 day of June , 2021.
        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the SOUTHERN District of Florida, and I am in compliance with the additional
qualifications to practice in this Court set forth in the Local Rules.


                                               POPKIN & ROSALER, P.A.
                                               Attorney for Secured Creditor
                                               1701 West Hillsboro Boulevard, Ste 400
                                               Deerfield Beach, FL 33442
                                               Telephone: (954) 360-9030
                                               Facsimile: (954) 420-5187
                                               bankruptcy@popkinrosaler.com

                                               By:     /s/ Corey M. Ohayon
                                               □       BRIAN L. ROSALER
                                                       Florida Bar No.: 093459
                                               ■       COREY M. OHAYON
                                                       Florida Bar: 0051323

SERVICE LIST
Altagracia Tavarez
7825 Alhambra Boulevard
Miramar, Fl 33023-5821

Robert Sanchez, Esq
355 W 49 St.
Hialeah, Fl 33012

Trustee
Kenneth A Welt
4581 Weston Road Suite 355
Weston, Fl 33331

U.S. Trustee
Office Of The Us Trustee
51 S.W. 1st Ave., Suite 1204
Miami, Fl 33130




16-43733B2
Case 21-15049-PDR   Doc 14   Filed 06/15/21   Page 4 of 18




                    EXHIBIT A
Case 21-15049-PDR   Doc 14   Filed 06/15/21   Page 5 of 18
Case 21-15049-PDR   Doc 14   Filed 06/15/21   Page 6 of 18
Case 21-15049-PDR   Doc 14   Filed 06/15/21   Page 7 of 18
                     Case 21-15049-PDR      Doc 14    Filed 06/15/21   Page 8 of 18




                                                                                              Menu   

  Is your court hearing being held via Zoom? Learn more about Remote
                         Court Hearings by Zoom
      (/GeneralInformation/Miscellaneous#RemoteHearingsbyZoom)


Case Detail - Public                                                                          Print


 U.S. Bank National Association Plaintiff vs. Altagracia Tavarez, et al Defendant


    Broward County Case Number: CACE15016823
    State Reporting Number: 062015CA016823AXXXCE
    Court Type: Civil
    Case Type: Real Prop Homestead Res Fore =/>$250,000
    Incident Date: N/A
    Filing Date: 09/22/2015
    Court Location: Central Courthouse
    Case Status: Reclosed Case
    Magistrate Id / Name: N/A
    Judge ID / Name: 11 Gundersen, Andrea Ruth




  −    Party(ies)                                                                            Total: 3


                                                                                        
                                                                                         Attorneys
                                                                                        / Address

                                                                                        Denotes
      Party                                                                            Lead
      Type          Party Name                                                Address   Attorney

      Defendant     Tavarez, Altagracia

                                                                                                        
                  Case 21-15049-PDR              Doc 14       Filed 06/15/21   Page 9 of 18

                                                                                                
                                                                                                 Attorneys
                                                                                                / Address

                                                                                                Denotes
    Party                                                                                      Lead
    Type         Party Name                                                           Address   Attorney

    Defendant    CACH, LLC



    Plaintiff    U.S. Bank National Association
                                                                                                Osborne,
                 Trustee                                                                         David B
                  on Behalf of the Holders of the Credit Suisse First Boston                    Retained
                 Mortgage Securities Corp, Home Equity Pass Through                               Bar ID:
                 Certificates, Series 2007-1                                                     70182
                                                                                                GROELLE
                                                                                                    &
                                                                                                SALMON.
                                                                                                   P.A
                                                                                                 7650 W.
                                                                                                Courtney
                                                                                                Campbell
                                                                                                  Cswy.
                                                                                                 Ste 800
                                                                                                  Tampa,
                                                                                                FL 33607
                                                                                                 Status:
                                                                                                 Active




−     Disposition(s)                                                                                 Total: 1


    Date                                 Statistical Closure(s)


    03/28/2016                           Disposed by Non-Jury Trial


    Date                      Disposition(s)                                   View       Page(s)


    03/28/2016                Final Judgment of Foreclosure
                                                                                         4
                              Vol./Book 0 , Page 0, 4 pages
                              Instrument Number 113600843




−     Event(s) & Document(s)                                                                        Total: 89
                                                                                                                
             Case 21-15049-PDR          Doc 14     Filed 06/15/21    Page 10 of 18

Date         Description                                  Additional Text             View   Pages


05/25/2021   Suggestion of Bankruptcy                     Case Number 21-15049-
                                                                                            1
                                                          PDR
                                                          Party: Defendant
                                                          Tavarez, Altagracia


04/16/2021   Proof of Publication                         NOTICE OF SALE
                                                          06/01/21 10:00 AM
                                                                                            4



04/13/2021   Notice of Filing
                                                                                            6


03/31/2021   Notice of Sale - Issued by Attorney          1 day of June, 2021
                                                                                            3


03/29/2021   Ord Setting/Resetting Foreclosure Sale
                                                                                            2


03/22/2021   Notice of Hearing
                                                                                            14


02/23/2021   Motion to Reschedule Foreclosure Sale
                                                                                            10
                                                          Party: Plaintiff U S Bank
                                                          National Assn


09/26/2018   Suggestion of Bankruptcy                     case number 18-21587-
                                                                                            1
                                                          JKO
                                                          Party: Defendant
                                                          Tavarez, Altagracia


09/17/2018   Order Rescheduling Foreclosure Sale          RESET TO 10/23/18
                                                                                            1
                                                          Party: Plaintiff U S Bank
                                                          National Assn


08/07/2018   Notice of Service
                                                                                            3


08/07/2018   Cross Notice                                 on September 17, 2018
                                                                                            4
                                                          at 1:30 pm RM 14160

08/01/2018   Order Setting Case Management Conference     09-17-2018
                                                                                            2


08/01/2018   Order Setting Case Management Conference     09/17/18 at 01:30 pm
                                                          14160
                                                                                            1



07/09/2018   Notice of Service
                                                                                            4


06/05/2018   Order Setting Case Management Conference     08-01-2018
                                                                                            2


06/05/2018   Order Setting Case Management Conference
                                                                                            1




                                                                                                     
             Case 21-15049-PDR           Doc 14   Filed 06/15/21    Page 11 of 18

Date         Description                                 Additional Text             View   Pages


05/14/2018   Notice of Service                           OF ORDER OF CASE
                                                         MANAGEMEBNT
                                                                                           4

                                                         CONFERENCE
                                                         Party: Plaintiff U S Bank
                                                         National Assn


04/11/2018   Order Setting Case Management Conference    06-05-2018
                                                                                           2


04/11/2018   Order Setting Case Management Conference    rm 14160 06-05-2018
                                                         8:45 AM
                                                                                           1



03/05/2018   Notice of Service
                                                                                           3


02/12/2018   Order Setting Case Management Conference    04-11-2018
                                                                                           2


02/12/2018   Order Setting Case Management Conference    04-11-2018 @ 8:45 AM
                                                         RM 14160
                                                                                           1



01/26/2018   Notice of Service
                                                                                           3


12/01/2017   Order Setting Case Management Conference    02-12-2018
                                                                                           2


12/01/2017   Order Setting Case Management Conference
                                                                                           1


11/21/2017   Order Denying Motion                        TO STAY CASE AND
                                                         SETTING CASE
                                                                                           2

                                                         STATUS CONFERENCE


11/13/2017   Notice of Hearing
                                                                                           3


11/01/2017   Motion to Stay                              PLAINTIFF'S MOTION
                                                         TO STAY CASE
                                                                                           3



04/18/2017   Re-open Fee                                 Payor: ANDREA
                                                         KATHRYN ALLES ;
                                                         Userid: CTS-fg/t ;
                                                         Receipt:
                                                         20171FA1A051750;
                                                         ;

                                                         Amount: $50.00


04/17/2017   Motion to Reset Sale Date
                                                                                           5
                                                         Party: Plaintiff U S Bank
                                                         National Assn




                                                                                                    
             Case 21-15049-PDR          Doc 14   Filed 06/15/21    Page 12 of 18

Date         Description                                Additional Text             View   Pages


04/17/2017   Notice of Filing                           ORDER DENYING
                                                        CONFIRMATION AND
                                                                                          4

                                                        DlSMISSING CHAPTER
                                                        13 CASE
                                                        Party: Plaintiff U S Bank
                                                        National Assn


08/24/2016   Foreclosure Sale Fee                       Payor: Brandee Williams
                                                        ; Userid: CTS- ; Receipt:
                                                        20161RA1A009506;
                                                        ;

                                                        Amount: $70.00


08/23/2016   Suggestion of Bankruptcy                   Case No.: 16-21594-JKO
                                                        Party: Defendant
                                                                                          1

                                                        Tavarez, Altagracia


08/23/2016   Notice of Filing                           OF THE ORDER
                                                        DISMISSING CASE FOR
                                                                                          4

                                                        FAILURE TO MAKE
                                                        PRE- CONFIRMATION
                                                        PLAN PAYMENTS AND
                                                        FOR FAILURE TO
                                                        PPEAR AT THE
                                                        SECTION 341 MEETING
                                                        OF CREDITORS
                                                        Party: Plaintiff U S Bank
                                                        National Assn


08/22/2016   Notice of Filing                           THE UNITED STATES
                                                        BANKRUPTCY
                                                                                          4

                                                        COURT'S ORDER
                                                        DISMISSING CASE FOR
                                                        FAILURE TO MAKE
                                                        PRE-CONFIRMATION
                                                        PLAN
                                                        PAYMENTS AND FOR
                                                        FAILURE TO APPEAR
                                                        AT THE SECTION 341
                                                        MEETING OF
                                                        CREDITORS




                                                                                                   
             Case 21-15049-PDR          Doc 14     Filed 06/15/21    Page 13 of 18

Date         Description                                  Additional Text             View   Pages


08/22/2016   Notice of Filing                             OF THE ORDER
                                                                                            4
                                                          DISMISSING CASE FOR
                                                          FAILURE TO MAKE
                                                          PRE- CONFIRMATION
                                                          PLAN PAYMENTS AND
                                                          FOR FAILURE TO
                                                          PPEAR AT THE
                                                          SECTION 341
                                                          MEET1NG OF
                                                          CRED1TORS
                                                          Party: Plaintiff U S Bank
                                                          National Assn

08/12/2016   Proof of Publication
                                                                                            2


07/29/2016   Notice of Sale - Issued by Attorney
                                                                                            2


07/06/2016   Order Vacating Sale
                                                                                            2


06/07/2016   Suggestion of Bankruptcy                     16-16346-JKO
                                                          Party: Defendant
                                                                                            1

                                                          Tavarez, Altagracia


06/07/2016   Motion to Vacate                             SALE, CERTIFICATE OF
                                                          SALE & CERTIFICATE
                                                                                            1

                                                          OF TITLE
                                                          Party: Defendant
                                                          Tavarez, Altagracia


05/17/2016   Certificate of Title
                                                                                            2


05/11/2016   Comment:                                     Originial loan documents
                                                          placed in file


05/04/2016   Certificate of Sale
                                                                                            1


05/04/2016   Bid Sheet
                                                                                            2


04/26/2016   Notice of Sale - Issued by Attorney          sale date of 3rd day of
                                                                                            2
                                                          May, 2016


04/22/2016   Foreclosure Sale Fee                         Payor: Brandee Williams
                                                          ; Userid: CTS- ; Receipt:
                                                          20161RA1A005148;
                                                          ;

                                                          Amount: $70.00


04/22/2016   Proof of Publication                         5/03/16 SALE
                                                                                            2       
             Case 21-15049-PDR            Doc 14       Filed 06/15/21    Page 14 of 18

Date         Description                                      Additional Text             View   Pages


03/30/2016   Notice of Sale to be Issued by Attorney


03/28/2016   Final Disposition Form                           Disposed by Non?Jury
                                                                                                1
                                                              Trial


03/28/2016   Not of Filing Original Note & Mortgage
                                                                                                71


03/28/2016   Witness & Exhibit List                           AMENDED
                                                                                                4
                                                              Party: Plaintiff U S Bank
                                                              National Assn


03/28/2016   Witness & Exhibit List                           AMENDED
                                                                                                4
                                                              Party: Plaintiff U S Bank
                                                              National Assn


01/21/2016   Notice of Intent                                 LIST OF EVIDENCE
                                                                                                2
                                                              AND NOTICE OF
                                                              INTENT TO OFFER AT
                                                              TRIAL
                                                              Party: Plaintiff U S Bank
                                                              National Assn


01/19/2016   Notice of Filing                                 OF AFFIDAVIT AS TO
                                                                                                5
                                                              NON-MILITARY
                                                              SERVICE
                                                              Party: Plaintiff U S Bank
                                                              National Assn


01/06/2016   Non-Military Affidavit
                                                                                                4


01/05/2016   Notice of Service                                OF ORDER SETTING
                                                                                                4
                                                              NON-JRUY
                                                              FORECLOSURE TRIAL
                                                              AND PRETRIAL
                                                              PROCEDURES
                                                              Party: Plaintiff U S Bank
                                                              National Assn

01/04/2016   Ord Setting Non-Jury Trial                       AND PRETRIAL
                                                              PROCEDURES/ 3/28/16
                                                                                                2

                                                              AT 9:00AM RM 518


01/04/2016   Order of Referral to General Magistrate          & SCHEDULING
                                                                                                3
                                                              ORDER/ 3/28/16 at
                                                              9:00am rm 517

12/31/2015   Order of Referral to General Magistrate          GM Lisa D Eiss
                                                                                                3


                                                                                                         
             Case 21-15049-PDR          Doc 14     Filed 06/15/21    Page 15 of 18

Date         Description                                  Additional Text             View   Pages


12/28/2015   Order Setting                                NON-JURY
                                                                                            2
                                                          FORECLOSURE TRIAL
                                                          AND PRETRIAL
                                                          PROCEDURES 09:00
                                                          AM on Monday, March
                                                          28, 2016 RM 518


12/28/2015   Case Management Conference Order             The Case is Reset
                                                                                            1
                                                          03/28/2016 9:00am


12/03/2015   Notice of Service                            OF ORDER SETTING
                                                                                            3
                                                          CASE MANAGEMENT
                                                          CONFERENCE
                                                          Party: Plaintiff U S Bank
                                                          National Assn


11/20/2015   Notice of Non Jury Trial
                                                                                            2


11/09/2015   Notice of Dropping Parties- Generic          Unknown Party #1,
                                                                                            2
                                                          Unknown Party #2,
                                                          Unknown Party #3, and
                                                          Unknown Party #4,
                                                          Party: Plaintiff U S Bank
                                                          National Assn


11/09/2015   Non-Military Affidavit
                                                                                            3


11/09/2015   Default                                      AGAINST
                                                          Party: Defendant
                                                                                            2

                                                          Tavarez, Altagracia
                                                          Defendant CACH, LLC


11/09/2015   Motion for Default
                                                                                            2
                                                          Party: Plaintiff U S Bank
                                                          National Assn


11/06/2015   Non-Military Affidavit
                                                                                            3


11/03/2015   Order Setting Case Management Conference     December 28. 2015
                                                                                            1
                                                          08:45 AM RM 518

10/07/2015   Summons Returned Unserved                    UNKNOWN PARTY #1
                                                                                            2


10/07/2015   Summons Returned Unserved                    UNKNOWN PARTY #2
                                                                                            2


10/07/2015   Summons Returned Served                      Altagracia Tavarez
                                                                                            2
                                                          9/30/15


10/07/2015   Summons Returned Served                      CACH, LLC 10/1/15
                                                                                            2       
             Case 21-15049-PDR          Doc 14   Filed 06/15/21    Page 16 of 18

Date         Description                                Additional Text            View   Pages


09/29/2015   Filing Fee Paid                            Payor: DAVID B
                                                        OSBORNE ; Userid:
                                                        CTS-fg/t ; Receipt:
                                                        20151FA1A138388;
                                                        ;

                                                        Amount: $1,906.00


09/29/2015   Defendant Count > than 5                   Payor: DAVID B
                                                        OSBORNE ; Userid:
                                                        CTS-fg/t ; Receipt:
                                                        20151FA1A138388;
                                                        ;

                                                        Amount: $2.50


09/29/2015   Summons Issued Fee                         Payor: DAVID B
                                                        OSBORNE ; Userid:
                                                        CTS-fg/t ; Receipt:
                                                        20151FA1A138388;
                                                        ;

                                                        Amount: $10.00


09/29/2015   Summons Issued Fee                         Payor: DAVID B
                                                        OSBORNE ; Userid:
                                                        CTS-fg/t ; Receipt:
                                                        20151FA1A138388;
                                                        ;

                                                        Amount: $10.00


09/29/2015   Summons Issued Fee                         Payor: DAVID B
                                                        OSBORNE ; Userid:
                                                        CTS-fg/t ; Receipt:
                                                        20151FA1A138388;
                                                        ;

                                                        Amount: $10.00

09/29/2015   Summons Issued Fee                         Payor: DAVID B
                                                        OSBORNE ; Userid:
                                                        CTS-fg/t ; Receipt:
                                                        20151FA1A138388;
                                                        ;

                                                        Amount: $10.00


09/22/2015   Civil Cover Sheet
                                                                                         2

                                                                                                  
                  Case 21-15049-PDR        Doc 14     Filed 06/15/21      Page 17 of 18

    Date          Description                                  Additional Text             View   Pages


    09/22/2015    Complaint (eFiled)                           Verified Mtg Foreclosure
                                                                                                 30
                                                               Party: Plaintiff U S Bank
                                                               National Assn


    09/22/2015    eSummons Issuance                            UNKNOWN PARTY #2
                                                                                                 2


    09/22/2015    eSummons Issuance                            Unknown Party #1
                                                                                                 2


    09/22/2015    eSummons Issuance
                                                                                                 2
                                                               Party: Defendant
                                                               Tavarez, Altagracia


    09/22/2015    eSummons Issuance
                                                               Party: Defendant CACH,
                                                                                                 2

                                                               LLC


    09/22/2015    Request for Admissions                       To Defendant Altagracia
                                                                                                 2
                                                               Tavarez
                                                               Party: Plaintiff U S Bank
                                                               National Assn

    09/22/2015    Notice of Lis Pendens
                                                                                                 1


    09/22/2015    Value Claim Form
                                                                                                 1




−    Hearing(s)                                                                                   Total: 3


    Date             Description           Additional Text


    06/01/2021       Foreclosure Sale      CANCELED Suggestion of Bankruptcy
                                           Hearing Time: 10:00 AM
                                           Judicial Officer(s):Not Applicable, ,
                                           Location: On-line @ www.broward.realforeclose.com


    08/24/2016       Foreclosure Sale      CANCELED Suggestion of Bankruptcy
                                           Hearing Time: 10:00 AM
                                           Judicial Officer(s):Not Applicable, ,
                                           Location: On-line @ www.broward.realforeclose.com


    05/03/2016       Foreclosure Sale      Hearing Time: 10:00 AM
                                           Judicial Officer(s):Not Applicable, ,
                                           Location: On-line @ www.broward.realforeclose.com




−    Related Case(s)                                                                              Total: 0 
Case 21-15049-PDR   Doc 14   Filed 06/15/21   Page 18 of 18




             EXHIBIT B
